Title: To John Adams from François D’Ivernois, 30 January 1787
From: D’Ivernois, François
To: Adams, John


     
      ce 30 Janvier 1787 No 14 Vere street Oxford Road.
      Monsieur
     
     Lord Lansdown ayant satisfait mon impatience en me confiant votre defense of the American Constitutions; j’ai commencé cet ouvrage avec un plaisir et une attention, qui (dans le cas ou il y aurait une 2de edition) me feraient desirer d’avoir avec l’auteur un entretien sur la suisse en general et sur Geneve en particulier. En attendant cet honneur, j’ai celui Monsieur de vous envoyer un petit écrit qui vous convaincra que dans ce moment cy la suisse est encore plus loin des Americains pour tout ce qui concerne la liberté personelle que pour ce qui constitue la liberté publique c a d un juste equilibre des differénts pouvoirs. Je souhaite beaucoup Monsieur, que la tentative que j’ai faite pour developper aux suisses les

principes les plus elementaires des Americains et des Anglais sur la Jurisprudence criminelle obtiennent votre suffrage.
     J’ai l’honneur d’etre avec respect / Monsieur / Votre tres humble, / & tres obeissant serviteur
     
      D’Ivernois
     
     
     TRANSLATION
     
      Sir
      30 January 1787 No. 14 Vere Street, Oxford Road
     
     Lord Lansdowne having satisfied my impatience in entrusting me with your defense of the American Constitutions, I started reading the work with a pleasure and an attention that (in the case of a second edition) makes me wish for a private conversation with the author on Switzerland in general and Geneva in particular. Awaiting such an honor, sir, I have the one of sending you a short piece which will convince you that, currently, in regard to everything concerning personal liberty, Switzerland still has at present more ground to cover with respect to the Americans than it does in what constitutes public liberty, that is to say, a just balance of different powers. I sincerely hope, sir, that the attempt I have made to expound for the Swiss the most basic American and British principles on criminal jurisprudence will win your favor.
     I have the honor to be with all due respect, sir, your most humble and most obedient servant
     
      D’Ivernois
     
    